I respectfully dissent. It is my considered opinion that the trial court's judgment should be reversed and the cause remanded for trial.
Since a summary judgment precludes a jury's consideration of a case, it should be used cautiously. Viock v. Stowe-Woodward Co.
(1983), 13 Ohio App. 3d 7, *Page 94 
13 OBR 8, 467 N.E.2d 1378; Shaw v. Central OilAsphalt Corp. (1981), 5 Ohio App. 3d 42, 5 OBR 45, 449 N.E.2d 3. Thus, summary judgment must be denied unless the documentary evidence establishes that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. Civ. R. 56(C). Further, all inferences to be drawn from the underlying facts contained in the affidavits and other exhibits must be viewed in the light most favorable to the moving party. Civ. R. 56; Hounshell v. American States Ins. Co. (1981), 67 Ohio St. 2d 427,433, 21 Ohio Op. 3d 267, 271, 424 N.E.2d 311, 315.
It is this standard which often precludes summary judgment in negligence actions where the trier of fact must evaluate conduct as negligent or non-negligent, even where the conduct is undisputed. Whiteleather v. Yosowitz (1983), 10 Ohio App. 3d 272, 10 OBR 386, 461 N.E.2d 1331. The issues of proximate cause are also rarely resolvable by summary judgment. Id.
It is my opinion that factual issues exist in the instant case regarding each party's degree of negligence. The appellant maintains that the appellee negligently permitted the box of tangled belts to be left unattended. Appellee argues that it was the appellant's own conduct in trying to untangle a belt from the box which caused her injury. I find that there is enough evidence in this record to support a conclusion, and thereby create an issue of fact, that both parties were negligent. Under these circumstances, I believe the determination as to the degree of each party's negligence should be resolved at trial.
Accordingly, I would reverse this judgment and remand this cause to the court of common pleas for trial.